DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s election without traverse of species (SEQ ID NO: 56 as the first Cpf11 gRNA; SEQ ID NO: 61 as the second cpf1 gRNA; SEQ ID NO: 120 and SEQ ID NO: 121 as PAM sequences; and SEQ ID NO: 125 from Lachnospiraceae bacterium) in the reply filed on April 9, 2021 is acknowledged. Claims 1-10, 12-20 and 59 filed August 14, 2019 are currently pending and are the subject of the present official action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/19/2019, 5/8/2019, 5/9/2019, 1/10/2020, 5/4/2020, 10/30/2020 and 6/17/2021 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Objections
Claim 19 is objected for reciting “the vector claim 12” instead of “the vector of claim 12”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-20 and 59 rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2016/0058889, published 3/3/2016 (hereinafter Olson, cited in applicants IDS) in view of Kleinstiver et al. "Genome-wide specificities of CRISPR-Cas Cpf1 nucleases in human cells." Nature biotechnology 34.8 (2016): 869-874 (hereinafter Kleinstiver, cited in applicants IDS).
Claim 1 describes a Cpf1 guide RNA (gRNA) that targets a dystrophin gene and comprises a polynucleotide sequence corresponding to at least one of SEQ ID NOs: 36-64, 71- 119, or a complement thereof.  
Claim 2 describes a DNA targeting composition comprising a Cpf1 endonuclease and at least one Cpf1 gRNA of claim 1.
Claim 3 describes a DNA targeting composition comprising a first Cpf1 gRNA and a second Cpf1 gRNA, the first Cpf1 gRNA and the second Cpf1 gRNA each comprising a polynucleotide sequence corresponding to at least one of SEQ ID NOs: 36-64, 71-119, or a complement thereof, wherein the first Cpf1 gRNA and the second Cpf1 gRNA comprise different polynucleotide sequences, and wherein the first Cpf1 gRNA and the second Cpf1 gRNA target a dystrophin gene.
Claims 4-5 describes a DNA targeting composition of claim 3, wherein the first Cpf1 gRNA comprises a polynucleotide sequence corresponding to SEQ ID NO: 54, SEQ ID NO: 55, or SEQ ID NO: 56, 
Claim 6 describes the DNA targeting composition of claim 3, further comprising a Cpf1 endonuclease.
Claim 7 the DNA targeting composition of claim 2, wherein the Cpf1 endonuclease recognizes a Protospacer Adjacent Motif (PAM) of TTTA (SEQ ID NO: 120), TTTG (SEQ ID NO: 121), TTTC (SEQ ID NO: 122), or TTTT (SEQ ID NO: 123).
Claim 8 describes the DNA targeting composition of claim 7, wherein the Cpf1 endonuclease is derived from a bacterial species.
Claim 9 describes the DNA targeting composition of claim 6, wherein the Cpf1 endonuclease is derived from Lachnospiraceae bacterium ND2006 (LbCpf1) or from Acidaminococcus (AsCpf1).
Claim 10 describes the DNA targeting composition of claim 6, wherein the Cpf1 endonuclease is encoded by a polynucleotide sequence comprising SEQ ID NO: 124 or SEQ ID NO: 125.
Claim 12 describes a vector comprising the Cpf1 gRNA of claim 1.
Claim 13 describes the vector of claim 12, further comprising a polynucleotide sequence encoding a Cpf1 endonuclease.
Claim 14 describes a vector encoding: (a) a first Cpf1 guide RNA (gRNA), (b) a second Cpf1 gRNA, and (c) at least one Cpf1 endonuclease that recognizes a Protospacer Adjacent Motif (PAM) of TTTA (SEQ ID NO: 120), TTTG (SEQ ID NO: 121), TTTC (SEQ ID NO: 122), or TTTT (SEQ ID NO: 123), wherein the first Cpf1 gRNA and the second Cpf1 gRNA comprises a polynucleotide sequence corresponding to at least one of SEQ ID NOs: 36-64, 71-119, or a complement thereof, and wherein the first Cpf1 gRNA and the second Cpf1 gRNA comprise different polynucleotide sequences.
Claim 15 describes the vector of claim 14, wherein the vector is configured to form a first and a second double strand break in a first and a second intron flanking exon 51 of the human DMD gene.

Claim 17 describes the vector of claim 12, wherein the vector is a viral vector.
Claim 18 describes the vector of claim 17, wherein the vector is an Adeno-associated virus (AAV) vector.
Claim 19 describes the vector claim 12, wherein the vector comprises a tissue-specific promoter operably linked to the polynucleotide sequence encoding the first Cpf1 gRNA, the second Cpf1 gRNA, and/or the Cpf1 endonuclease.
Claim 20 describes the vector of claim 19, wherein the tissue-specific promoter is a muscle specific promoter.
Claim 59 describes a vector comprising a polynucleotide sequence encoding the DNA targeting composition of claim 2.
Olsen describes the use of CRISPR-Cas9 mediated genome editing approaches for correcting a dystrophin (DMD) gene defect in a subject for treating diseases such as Duchenne muscular dystrophy (Olsen, para 8-11). Olsen describes the design and use of multiple gRNAs which target locations in and around exon 51 (Olsen, Fig 23 and 24 and para 36-38). Olsen describes gRNAs which target the splice acceptor in exon 51 of the human DMD gene to allow for the splicing of exon 47 to exon 52, thereby reconstituting the open reading frame via NHEJ mutation and restoring dystrophin expression, corresponding to the limitation described in claim 15 (Olsen, para 230-231 and Fig 24). Olsen further Streptococcus pyogenes. Olsen does not expressly describe the use of a Cpf1 endonuclease derived from Lachnospiraceae bacterium (LbCpfl) as identified in SEQ ID NO: 125. Olsen does not expressly describe gRNAs corresponding to SEQ ID NO: 56 (first Cpf1 gRNA) or SEQ ID NO: 61 (second Cpf1 gRNA). Olsen does not describe PAM sequences corresponding to TTTA (SEQ ID NO: 120) and TTTG (SEQ ID NO: 121).
Kleinstiver describes the use of CRISPR-Cas Spf1 mediated genome editing approaches in human cells. Kleinstiver expressly describes the use of a Cpf1 endonuclease derived from Lachnospiraceae bacterium ND2006 (LbCpfl) as identified in SEQ ID NO: 125 (Kleinstiver, abstract). Kleinstiver states that LbCpfl recognizes TTTN PAMs which are found 5’ of the protospacer, corresponding to TTTA (SEQ ID NO: 120) and TTTG (SEQ ID NO: 121) (Kleinstiver, intro para 2 and Fig 1b). Kleinstiver compared the nuclease specificity and tolerance of LbCpfl, AsCpf1 and SpCas9 (Kleinstiver, Figs 1-3). Kleinstiver found that LbCpfl nucleases can induce indel mutations at endogenous gene targets in human cells with efficiencies which were often higher to those of SpCas9 nuclease (Kleinstiver, discussion last para and Fig 1). Kleinstiver experimented with a large number of Cpf1 gRNAs and found that LbCpfl endonucleases were highly specific in human cells, showing no detectable off-target effects. Furthermore, Kleinstiver observed the sensitivity of Cpf1 to single-base mismatches in certain positions of the protospacer might mean that 
It would have been prima facie obvious to one of ordinary skill in the art to use the LbCpfl endonuclease and gRNA CRISPR system describe by Kleinstiver to eliminate exon 51 to restore DMD gene function as described by Olsen. It would have been a matter of simply substituting the LbCpfl endonuclease and gRNA methodologies taught by Kleinstiver for the SpCas9 endonuclease and gRNAs taught by Olsen. Kleinstiver shows in a side-by-side comparison that LbCpfl nucleases can induce indel mutations at endogenous gene targets in human cells which were often higher to those of SpCas9 nucleases. Thus, one would have been motivated to use LbCpfl nucleases to achieve more efficient exon 51 deletion rates to restore DMD gene function as a treatment for diseases such as Duchenne muscular dystrophy. One would have a reasonable expectation of success given the relative interchangeability of different CRISPR expression systems into AAV viral vectors. 
Furthermore, although Olsen does not expressly describe gRNAs corresponding to SEQ ID NO: 56 (first Cpf1 gRNA) and SEQ ID NO: 61 (second Cpf1 gRNA), it would have been prima facie obvious to one of ordinary skill in the art to develop these Cpfl gRNAs in view of the disclosure of Kleinstiver. Kleinstiver properly identifies LbCpfl TTTN PAMs and methodologies for developing LbCpfl gRNAs for targeting endogenous human genes (Kleinstiver, Intro para 1 and Fig 2). It would have been a matter of combining known prior art elements to design gRNAs corresponding to SEQ ID NO: 56 (first Cpf1 gRNA, targeting the DMD gene) and SEQ ID NO: 61 (second Cpf1 gRNA, targeting the DMD gene) since Olsen properly identifies DMD gene target sites for the efficient elimination of  exon 51 to restore DMD gene function. One would have a reasonable expectation of success given that Kleinstiver experimented with a large number of custom gRNAs with a high degree of genomic editing success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633